DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
Applicant's arguments filed 18 May 2021 have been fully considered but they are not persuasive. 
Applicant argues allowability based on the amendment to the independent claim.  Specifically, applicant argues both Shiraishi and Kuromi fail to disclose “the third external electrode is distinguishable from the first external electrode” and “the fourth external electrode is distinguishable from the second external electrode” as now required by the claims wherein applicant appears to be defining distinguishable to require separately formed layers.  The examiner disagrees with applicant’s assertion.  Distinguishable as defined Merriam-Webster dictionary is able to be perceived by a sense or by the mind.  In both Shiraishi and Kuromi, one or ordinary skill in the art can easily discern between the portion of the external electrode formed on the lower surface and the portion formed on the end surface and thus said portions are considered distinguishable.  

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 3, 6, & 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi et al. (US 2002/0001169) in view of Matsumoto et al. (US 2003/0184955).
In regards to claim 1, 
Shiraishi ‘169 discloses an electrolytic capacitor comprising: 
a resin molded body having opposed first and second end surfaces, the body including a stack that includes a capacitor element with an anode (1 – fig. 10-11; [0107]) exposed at the first end surface, a dielectric layer (2 – fig. 10-11; [0107]) on a surface of 
a first external electrode (6 or 6/12 – fig. 10-11; [0061-0062]) on the first end surface of the resin molded body and electrically connected to the anode; and 
a second external electrode (11 or 11/12 – fig. 10-11; [0086]) on the second end surface of the resin molded body and electrically connected to the cathode, 
wherein the first external electrode and the second external electrode each include a resin electrode layer (6 & 11 – fig. 10-11; [0061-0062] & [0086]) containing a conductive component and a resin component,
wherein the resin molded body includes a bottom surface and a top surface opposite to the bottom surface (fig. 10-11), the first external electrode includes a first top wrapped portion (portion of 6 on upper surface) that extends to the top surface of the resin molded body, the second external electrode includes a second top wrapped portion (portion of 11 on upper surface) that extends to the top surface of the resin molded body (fig. 6; [0061] & [0086]), and the electrolytic capacitor further comprises (fig. 6; [0061] & [0086]):
a third external electrode (portion of 6 on lower surface) on the bottom surface and electrically connected to the first external electrode (fig. 6; [0061] & [0086]), the third external electrode is distinguishable (i.e. one can distinguish between the portion of 6 formed on the lower surface and the portion of 6 formed on the end surface) from the first external electrode; and 


Matsumoto ‘955 discloses wherein the third external electrode is longer or thicker than the first top wrapped portion of the first external electrode, and the fourth external electrode is longer or thicker than the second top wrapped portion of the second external electrode (fig. 9; [0062]).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the third and fourth external electrodes of Shiraishi ‘169 to be longer than the top wrapped portions of Shiraishi ‘169 as taught by Matsumoto ‘955 to obtain a capacitor with improved ESL properties.

In regards to claim 3, 
The combination  further discloses wherein, in a lateral view of the electrolytic capacitor, the first external electrode and the third external electrode form an L shape, 

In regards to claim 6, 
Shiraishi ‘169 further discloses wherein the third external electrode and the fourth external electrode each include a resin electrode layer containing a conductive component and a resin component (fig. 6; [0061-0062] & [0086]).  

In regards to claim 17, 
Shiraishi ‘169 further discloses wherein the first external electrode, the second external electrode, the third external electrode and the fourth external electrode each include a resin electrode layer containing a conductive component and a resin component (fig. 6; [0061-0062] & [0086]).  
 
In regards to claim 18, 
Shiraishi ‘169 further discloses wherein the anode is valve-action metal foil made of aluminum or an aluminum alloy ([0048]).  

In regards to claim 19, 
Shiraishi ‘169 further discloses further comprising a solid electrolyte layer (3 – fig. 10-11; [0050]) on a surface of the dielectric layer, the solid electrolyte layer defining part of the cathode.  


Shiraishi ‘169 further discloses wherein at least one of (1) the anode exposed at the first end surface of the resin molded body is divided into multiple exposed anode portions, and (2) the cathode exposed on the second end surface of the resin molded body is divided into multiple exposed cathode portions (cathode 14 divided in a vertical direction seen in fig. 10-11).

Claim(s) 1, 3-4, 6, & 17-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuromi (US 2017/0140877) in view of Matsumoto ‘955.
In regards to claim 1, Kuromi ‘877 discloses
An electrolytic capacitor comprising: 
a resin molded body having opposed first and second end surfaces, the body including a stack that includes a capacitor element with an anode (1 – fig. 1; [0034]) exposed at the first end surface, a dielectric layer (d – fig. 2; [0036]) on a surface of the anode, and a cathode (4b – fig. 1; [0041]) opposite to the anode and exposed at the second end surface, and a sealing resin (4A & 6 – fig. 1; [0041] & [0043]) that encloses the stack; 
a first external electrode (8 – fig. 1; [0035]) on the first end surface of the resin molded body and electrically connected to the anode; and 
a second external electrode (7 – fig. 1; [0035]) on the second end surface of the resin molded body and electrically connected to the cathode, 

wherein the resin molded body includes a bottom surface and a top surface opposite to the bottom surface (fig. 1), the first external electrode includes a first top wrapped portion (portion of 8B/8C on upper surface) that extends to the top surface of the resin molded body, the second external electrode includes a second top wrapped portion (portion of 7B/7C on upper side) that extends to the top surface of the resin molded body, and the electrolytic capacitor further comprises (fig. 1): 
a third external electrode (portion of 8B/8C on lower surface) on the bottom surface and electrically connected to the first external electrode (fig. 1), wherein the third external electrode is distinguishable (i.e. one can distinguish between the portion of 8B/8C formed on the lower surface and the portion of 8B/8C formed on the end surface) from the first external electrode; and 
a fourth external electrode (portion of 7B/7C on lower side) on the bottom surface and electrically connected to the second external electrode (fig. 1), wherein the fourth external electrode is distinguishable (i.e. one can distinguish between the portion of 7B/7C formed on the lower surface and the portion of 7B/7C formed on the end surface) from the second external electrode.  Kuromi ‘877 fails to explicitly disclose wherein the third external electrode is longer or thicker than the first top wrapped portion of the first external electrode, and the fourth external electrode is longer or thicker than the second top wrapped portion of the second external electrode.  



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the third and fourth external electrodes of Shiraishi ‘169 to be longer than the top wrapped portions of Kuromi ‘877 as taught by Matsumoto ‘955 to obtain a capacitor with improved ESL properties.

In regards to claim 3, 
The combination  further discloses wherein, in a lateral view of the electrolytic capacitor, the first external electrode and the third external electrode form an L shape, and the second external electrode and the fourth external electrode form an L shape (fig. 1 of Kuromi ‘877 and fig. 9 of Matsumoto ‘955).  

In regards to claim 4, 
Kuromi ‘877 further discloses wherein the third external electrode and the fourth external electrode each include a metal patterned electrode layer (7C/8C – fig. 1; [0047-0048]) on the bottom surface of the resin molded body.  

In regards to claim 6, 


In regards to claim 17, 
Kuromi ‘877 further discloses wherein the first external electrode, the second external electrode, the third external electrode and the fourth external electrode each include a resin electrode layer containing a conductive component and a resin component (fig. 1; [0047-0048]).  
 
In regards to claim 18, 
Kuromi ‘877 further discloses wherein the anode is valve-action metal foil made of aluminum or an aluminum alloy ([0015]).  

In regards to claim 19, 
Kuromi ‘877 further discloses further comprising a solid electrolyte layer (2a – fig. 1; [0036]) on a surface of the dielectric layer, the solid electrolyte layer defining part of the cathode.  

Claim(s) 7-9, 11-14, & 16  is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi ‘169 and Matsumoto ‘955 as applied to claims 1 & 6 above, and further in view of Hirano et al. (US 2004/0125543).
In regards to claim 7,


Hirano ‘543 discloses a conductive resin for a solid electrolytic capacitor wherein said conductive resin comprises a conductive component in an amount of 67 wt% to 97 wt% and a resin component in an amount of 3 wt% to 33 wt% ([0264]).   

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the conductive resin material of Hirano ‘543 as the conductive resin material forming the third external electrode and the fourth external electrode of Shiraishi ‘169 as modified by Matsumoto ‘955 to ensure good conductivity and adhesive properties.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 8,
Shiraishi ‘169 as modified by Matsumoto ‘955 fails to disclose wherein the resin electrode layer of the third external electrode and the resin electrode layer of the fourth external electrode are printed resin electrode layers.  



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the conductive resin layers of the third external electrode and the fourth external electrode of Shiraishi ‘169 as modified by Matsumoto ‘955 using a printing process (i.e. printed resin electrode layers) as taught by Hirano ‘543 to ensure the layer is formed precisely only to the desired areas. 

In regards to claim 9,
Shiraishi ‘169 as modified by Matsumoto ‘955 fails to disclose wherein an electrode paste for the resin electrode layers contains a conductive component in an amount of 60 wt% to 95 wt% and a resin component in an amount of 3 wt% to 30 wt%.  

Hirano ‘543 discloses a conductive resin for a solid electrolytic capacitor wherein said conductive resin comprises a conductive component in an amount of 60 wt% to 95 wt% and a resin component in an amount of 3 wt% to 30 wt% ([0264]).   

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the conductive resin material of Hirano ‘543 as the conductive resin material forming the third external electrode and the fourth external electrode of Shiraishi ‘169 as modified by Matsumoto ‘955 to ensure good conductivity and adhesive properties.  Furthermore, it has been held to be within the general skill of In re Leshin, 125 USPQ 416.

In regards to claim 11,
Shiraishi ‘169 as modified by Matsumoto ‘955 fails to disclose wherein the first external electrode and the second external electrode include printed resin electrode layers.  

Hirano ‘543 discloses forming resin electrode layers via a printing process thus obtaining printed resin electrode layers ([0154]).   

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the conductive resin electrode layers of the first external electrode and the second external electrode of Shiraishi ‘169 as modified by Matsumoto ‘955 using a printing process (i.e. printed resin electrode layers) as taught by Hirano ‘543 to ensure the layer is formed precisely only to the desired areas. 

In regards to claim 12,
Shiraishi ‘169 as modified by Matsumoto ‘955 fails to disclose wherein an electrode paste for the resin electrode layers contains a conductive component in an amount of 60 wt% to 95 wt% and a resin component in an amount of 3 wt% to 30 wt%.  



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the conductive resin material of Hirano ‘543 as the conductive resin material forming the first external electrode and the second external electrode of Shiraishi ‘169 as modified by Matsumoto ‘955 to ensure good conductivity and adhesive properties.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 13, 
Shiraishi ‘169 further discloses wherein the first external electrode and the second external electrode each sequentially include an inner plating layer on the respective first and second end surfaces of the resin molded body and the printed resin electrode layer (fig. 10-11 & 2B; 0113-0114]).  

In regards to claim 14, 
Shiraishi ‘169 further discloses wherein the first external electrode and the second external electrode each sequentially include a Ni plating layer (21a – fig. 2b; [0060]) on the respective first and second end surfaces of the resin molded body (21 & 22 – fig. 10-11; [0113-0114]), a Ag plating layer (21b – fig. 2b; [0060]), and a Ag resin 

Hirano ‘543 discloses forming resin electrode layers via a printing process thus obtaining printed resin electrode layers ([0154]).   

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the conductive resin electrode layers of the first external electrode and the second external electrode of Shiraishi ‘169 as modified by Matsumoto ‘955 using a printing process (i.e. printed resin electrode layers) as taught by Hirano ‘543 to ensure the layer is formed precisely only to the desired areas. 

In regards to claim 16,
Shiraishi ‘169 as modified by Matsumoto ‘955 fails to disclose wherein the resin electrode layer of the first external electrode and the resin electrode layer of the second external electrode each contain a conductive component in an amount of 79 wt% to 89 wt% and a resin component in an amount of 11 wt% to 21 wt%.  

Hirano ‘543 discloses a conductive resin for a solid electrolytic capacitor wherein said conductive resin comprises a conductive component in an amount of 79 wt% to 89 wt% and a resin component in an amount of 11 wt% to 21 wt% ([0264]).   

In re Leshin, 125 USPQ 416.

 Claim(s) 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuromi ‘877 and Matsumoto ‘955 as applied to claim 6 above, and further in view of Hirano ‘543.
In regards to claim 7,
Kuromi ‘877 as modified by Matsumoto ‘955 fails to disclose wherein the resin electrode layer of the third external electrode and the resin electrode layer of the fourth external electrode each contain a conductive component in an amount of 67 wt% to 97 wt% and a resin component in an amount of 3 wt% to 33 wt%.  

Hirano ‘543 discloses a conductive resin for a solid electrolytic capacitor wherein said conductive resin comprises a conductive component in an amount of 67 wt% to 97 wt% and a resin component in an amount of 3 wt% to 33 wt% ([0264]).   

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the conductive resin material of Hirano ‘543 as In re Leshin, 125 USPQ 416.

In regards to claim 8,
Kuromi ‘877 as modified by Matsumoto ‘955 fails to disclose wherein the resin electrode layer of the third external electrode and the resin electrode layer of the fourth external electrode are printed resin electrode layers.  

Hirano ‘543 discloses forming resin electrode layers via a printing process thus obtaining printed resin electrode layers ([0154]).   

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the conductive resin layers of the third external electrode and the fourth external electrode of Kuromi ‘877 as modified by Matsumoto ‘955 using a printing process (i.e. printed resin electrode layers) as taught by Hirano ‘543 to ensure the layer is formed precisely only to the desired areas. 

In regards to claim 9,


Hirano ‘543 discloses a conductive resin for a solid electrolytic capacitor wherein said conductive resin comprises a conductive component in an amount of 60 wt% to 95 wt% and a resin component in an amount of 3 wt% to 30 wt% ([0264]).   

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to use the conductive resin material of Hirano ‘543 as the conductive resin material forming the third external electrode and the fourth external electrode of Kuromi ‘877 as modified by Matsumoto ‘955 to ensure good conductivity and adhesive properties.  Furthermore, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.

In regards to claim 10,
Kuromi ‘877 further discloses wherein the third external electrode and the fourth external electrode each sequentially include the resin electrode layer, a Ni plating layer, and a Sn plating layer (fig. 1; [0047]).  Kuromi ‘877 as modified by Matsumoto ‘955 fails to disclose wherein the resin electrode layer of the third external electrode and the resin electrode layer of the fourth external electrode are printed resin electrode layers.  



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the conductive resin layers of the third external electrode and the fourth external electrode of Kuromi ‘877 as modified by Matsumoto ‘955 using a printing process (i.e. printed resin electrode layers) as taught by Hirano ‘543 to ensure the layer is formed precisely only to the desired areas. 

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kuromi ‘877 and Matsumoto ‘955 as applied to claim 1above, and further in view of Hirano ‘543 and Shiraishi ‘169.
In regards to claim 15,
Kuromi ‘877 discloses wherein the first external electrode and the second external electrode each sequentially include a Ni plating layer on the respective first and the second end surfaces of the resin molded body (7A/8A – fig 1; [0045]), a Au plating layer (7A/8A – fig 1; [0045]), a Ag resin electrode layer (7B/8B – fig. 1; [0047-0048]), a Ni plating layer (7C/8C – fig. 1; [0047-0048]), and a Sn plating layer (7C/8C – fig. 1; [0047-0048]).  Kuromi ‘877 as modified by Matsumoto ‘955 fails to disclose a Ag plating layer between the end surface Ni plating layer and resin electrode layer and the resin electrode is a printed resin electrode layer.



It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to form the conductive resin layers of Kuromi ‘877 as modified by Matsumoto ‘955 using a printing process (i.e. printed resin electrode layers) as taught by Hirano ‘543 to ensure the layer is formed precisely only to the desired areas. 

Shiraishi ‘169 discloses wherein the first external electrode and the second external electrode each sequentially include a Ni plating layer on the respective first and the second end surfaces of the resin molded body (21a – fig 2B; [0060]), a Ag or Au plating layer (21b – fig 2B; [0060]), a Ag resin electrode layer (6 – fig. 2B).

It would have been obvious to one of ordinary skill in the art prior to the effective filing date of the claimed invention to replace the Au plating layers of Kuromi ‘877 with an Ag plating layers as taught by Shiraishi ‘169 as said plating layers are alternatives to one another and using less expensive silver will allow for a reduction in cost. 

Claim(s) 1, 3, 6, & 17-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Shiraishi ‘169 in view of JP2014203862A hereafter referred to as Otsuki.
In regards to claim 1, 

a resin molded body having opposed first and second end surfaces, the body including a stack that includes a capacitor element with an anode (1 – fig. 10-11; [0107]) exposed at the first end surface, a dielectric layer (2 – fig. 10-11; [0107]) on a surface of the anode, and a cathode (14 – fig. 10-11; [0109]) opposite to the anode and exposed at the second end surface, and a sealing resin (8 – fig. 10-11; [0056]) that encloses the stack; 
a first external electrode (6 or 6/12 – fig. 10-11; [0061-0062]) on the first end surface of the resin molded body and electrically connected to the anode; and 
a second external electrode (11 or 11/12 – fig. 10-11; [0086]) on the second end surface of the resin molded body and electrically connected to the cathode, 
wherein the first external electrode and the second external electrode each include a resin electrode layer (6 & 11 – fig. 10-11; [0061-0062] & [0086]) containing a conductive component and a resin component,
wherein the resin molded body includes a bottom surface and a top surface opposite to the bottom surface (fig. 10-11), the first external electrode includes a first top wrapped portion (portion of 6 on upper surface) that extends to the top surface of the resin molded body, the second external electrode includes a second top wrapped portion (portion of 11 on upper surface) that extends to the top surface of the resin molded body (fig. 6; [0061] & [0086]), and the electrolytic capacitor further comprises (fig. 6; [0061] & [0086]):
a third external electrode (portion of 6 on lower surface) on the bottom surface and electrically connected to the first external electrode (fig. 6; [0061] & [0086]), the 
a fourth external electrode (portion of 11 on lower side) on the bottom surface and electrically connected to the second external electrode (fig. 6; [0061] & [0086]), wherein the fourth external electrode is distinguishable (i.e. one can distinguish between the portion of 6 formed on the lower surface and the portion of 6 formed on the end surface) from the second external electrode.  Shiraishi ‘169 fails to disclose wherein the third external electrode is longer or thicker than the first top wrapped portion of the first external electrode, and the fourth external electrode is longer or thicker than the second top wrapped portion of the second external electrode.  

Otsuki discloses a third external electrode (14 – fig. 1) on the bottom surface and electrically connected to the first external electrode (15 – fig. 1), the third external electrode is distinguishable from the first external electrode (fig. 1); and a fourth external electrode (14 – fig. 1) on the bottom surface and electrically connected to the second external electrode (15 – fig. 1), wherein the fourth external electrode is distinguishable from the second external electrode (fig. 1); wherein the third external electrode is longer or thicker than the first top wrapped portion of the first external electrode, and the fourth external electrode is longer or thicker than the second top wrapped portion of the second external electrode (fig. 1; abstract).



In regards to claim 3, 
The combination further discloses wherein, in a lateral view of the electrolytic capacitor, the first external electrode and the third external electrode form an L shape, and the second external electrode and the fourth external electrode form an L shape (fig. 6 of Shiraishi ‘169 and fig. 1 of Otsuki).  

In regards to claim 6, 
Shiraishi ‘169 further discloses wherein the third external electrode and the fourth external electrode each include a resin electrode layer containing a conductive component and a resin component (fig. 6; [0061-0062] & [0086]).  

In regards to claim 17, 
Shiraishi ‘169 further discloses wherein the first external electrode, the second external electrode, the third external electrode and the fourth external electrode each include a resin electrode layer containing a conductive component and a resin component (fig. 6; [0061-0062] & [0086]).  
 

Shiraishi ‘169 further discloses wherein the anode is valve-action metal foil made of aluminum or an aluminum alloy ([0048]).  

In regards to claim 19, 
Shiraishi ‘169 further discloses further comprising a solid electrolyte layer (3 – fig. 10-11; [0050]) on a surface of the dielectric layer, the solid electrolyte layer defining part of the cathode.  

In regards to claim 20, 
Shiraishi ‘169 further discloses wherein at least one of (1) the anode exposed at the first end surface of the resin molded body is divided into multiple exposed anode portions, and (2) the cathode exposed on the second end surface of the resin molded body is divided into multiple exposed cathode portions (cathode 14 divided in a vertical direction seen in fig. 10-11).

Allowable Subject Matter
Claim(s) 5 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 2018/0025845 – fig. 10			

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Communication
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID M SINCLAIR whose telephone number is (571)270-5068.  The examiner can normally be reached on M-TH from 8AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on (571) 272-2229.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/David M Sinclair/Primary Examiner, Art Unit 2848